Mr. Justice Bailey
delivered the opinion of the. court:
The defendant, Albert Potyralski, was tried and found guilty of larceny of livestock, the alleged property of one Peter Flak, and was sentenced accordingly. Pie brings the case here for review on error.
Counsel for defendant urges that the ownership of the property in Peter Flak was not proven, and says that the evidence: shows ownership in his wife, Mary Flak. There was sufficient proof as to ownership to warrant 'the submission of the question, under proper instructions, to the jury. While there is apparent conflict in the evidence 011 this question, still there is testimony to support the finding of the jury. The question having been settled by the jury on sufficient competent evidence, the verdict will not be disturbed.
The second proposition relied upon concerns the admission, over the objection of defendant, of the testimony of the witness Wright, detailing certain statements made by the defendant before trial relative to the transaction, which, it is claimed, were incompetent. There is nothing whatever in the record to show that these statements were other than voluntary, or that they were made under circumstances of any extraneous, disturbing causes. The defendant rested his objection to their admission solely upon the ground that the defendant was then under arrest, charged with the commission of an offense. There is not a suggestion of compulsion, coercion," inducement or anything akin thereto. The statements were:'extrajudicial, and'were clearly admissible in the absence of a single fact or circumstance which stamps them as other than purely voluntary. There was no confession of guilt in these admissions. On the contrary, they contain a statement of defensive matter, in which the killing of the particular animal was admitted, but any purpose to steal it was denied, the claim by the defendant being that he killed the animal in the *333honest belief that it belonged ■ to .liis father aiid.-bore-the latter’s stock brand. -The record shows that these admissions or statements were not made under oathj arid it conclusively appears therefrom that they were made Voluntarily, -without threats qr promise of reward, and for the express purpose of showing defendant innocent of'the crime "charged. Under such circumstances there is no doubt about'the cléar right of the state to. put them in evidence. In support of this proposition yve cite: — 1, Greenleaf on Evidence, 15th Ed., sec. 216; Torris v. People, 19 Colo. 438; Mora v. People, 19 Colo. 255; and Reagan v. People, 49 Colo. 316.
There is no force in the contention that the verdict of the jury? is contrary to both the law and the-evidence.’ There was ample proof to -support it, and it inmo'way conflicts with the instructions of the court. They were full and fair, -correctly stating the law of‘the case. No compláint is made of, nor ’is there any assignment of error against, them.
The judgment is affirmed.
Mr. Justice Musser and Mr. Justice White concur.